Per Curiam:
The conclusive effect of the revived judgment cannot be controverted in this proceeding. It was entered generally without any limitation or restriction as to the extent of its lien. It stands unreversed and unchanged. It became a lien on all the-real estate of the defendant therein which he then owned. Conceding that by appropriate plea and defense the judgment might have been so restricted as not to become a lien on the land which the defendant acquired after he was decreed a bankrupt-, yet it was not done. We cannot in this proceeding consider what should have been done to prevent the creation of the lien. We axe hound by the legal effect of what was actually done. So viewing it, there was a valid and subsisting lien on __.e real estate in question, which justifies the order of sale and the confirmation thereof.
Decree affirmed and appeal dismissed, at the cost of the appellant.